Case 2:20-cv-08069-DSF-MRW Document 25 Filed 01/28/21 Page 1 of 3 Page ID #:312


                                                                          JS-6

                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     BRADLEY D. SHARP, as the               CV 20-8069 DSF (MRWx)
     Permanent Receiver for Direct
     Lending Investments, LLC, et al.,      Order GRANTING Motion to
          Plaintiff,                        Dismiss (Dkt. No. 17)

                      v.

     DUFF & PHELPS, LLC,
         Defendant.



        Defendant Duff & Phelps, LLC has moved to dismiss Plaintiff
     Bradley D. Sharp’s complaint for forum non conveniens. The Court
     deems this matter appropriate for decision without oral argument. See
     Fed. R. Civ. P. 78; Local Rule 7-15.

        Sharp is the court-appointed permanent receiver for several entities
     related to Direct Lending Investments, LLC. Pursuant to a written
     contract, Defendant provided valuation services, including valuation
     reports, to DLI prior to the appointment of Sharp as receiver. There is
     no dispute that the contract between DLI and Defendant includes a
     forum selection clause that states that “the courts of the State of New
     York shall have exclusive jurisdiction in relation to any claim arising
     out of this Contract.” Def. Ex. A. at 11, ¶ 27. There is also no dispute
     that Sharp, as receiver, stands in the shoes of DLI and is bound to the
     terms of the contract as DLI would have been.

        While Sharp does not dispute that his contract claim is subject to
     the forum selection clause, he argues that his other claims do not
     “aris[e] out of th[e] Contract.” In the Ninth Circuit, “disputes ‘arising
Case 2:20-cv-08069-DSF-MRW Document 25 Filed 01/28/21 Page 2 of 3 Page ID #:313




     under’ the agreement [are] only those disputes ‘relating to the
     interpretation and performance of the contract itself.’” Cape Flattery
     Ltd. v. Titan Mar., LLC, 647 F.3d 914, 924 (9th Cir. 2011). In addition
     to the breach of contract claim, the complaint alleges claims for
     professional negligence, gross negligence, aiding and abetting breach of
     fiduciary duty, and negligent misrepresentation. All of these claims
     arose out of Defendant’s actions while performing its duties under the
     contract. Further, the negligence claims are very likely to require
     interpretation of the contract to determine exactly what Defendant’s
     responsibilities were and what disclaimers might have been specified in
     the contract.

         When a valid forum selection clause applies to a case, “a district
     court should transfer the case unless extraordinary circumstances
     unrelated to the convenience of the parties clearly disfavor a transfer.”
     Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571
     U.S. 49, 52 (2013). “A valid forum-selection clause should be given
     controlling weight in all but the most exceptional cases.” Id. at 63
     (2013) (internal brackets omitted). In the analysis of whether the
     clause should be enforced “a district court may consider arguments
     about public-interest factors only” and not private concerns. Id. at 64
     (2013). “Plaintiff’s argument [against the enforceability of the clause]
     is twofold: (1) he could be deprived of his day in court for practical
     purposes if the clause is enforced; and (2) enforcing the forum selection
     clause would contravene a strong public policy of California.” Opp. at
     8. The first argument amounts to a private convenience argument that
     the Court is not to consider. While Sharp’s status as a court-appointed
     receiver makes his convenience and any additional expense of litigating
     in New York slightly more of a public consideration than in the normal
     case, there is no reason to believe that forcing Sharp to litigate in New
     York would pose any significant detriment to the receivership estate or
     its eventual beneficiaries. And while Sharp argues that a strong public
     policy of California weighs against enforcement, he cites no California
     cases for this and leans entirely on his status as a receiver – which is
     insufficient.




                                         2
Case 2:20-cv-08069-DSF-MRW Document 25 Filed 01/28/21 Page 3 of 3 Page ID #:314




        None of the other three public interest factors cited by Sharp – court
     congestion, having local controversies decided at home, and trying a
     diversity case in the state that is at home with the law – favors his
     position. There is very little evidence that New York state courts are
     more congested that the courts in this District. It is also not obvious
     that this is really a “local controversy.” Defendant did its work in New
     York and the defrauded investors are presumably spread around the
     country and around the world. Sharp also fails to show that California
     law would apply to this case, and, even if it did, there is no reason to
     believe that New York state courts cannot handle the application of
     California law or even that the relevant law of the two states
     substantially differs.

        Finally, Sharp argues that if the Court enforces the forum selection
     clause, it should transfer the case to the Southern District of New York
     instead of dismissing it. But the forum selection clause specifies “the
     courts of the State of New York,” which does not include a federal court
     in New York. The correct procedure for enforcement of a forum
     selection clause specifying a state or foreign court is dismissal for forum
     non conveniens because a federal court has no means of directly
     transferring a case to one of those forums. See Atl. Marine, 571 U.S. at
     60 (“the appropriate way to enforce a forum-selection clause pointing to
     a state or foreign forum is through the doctrine of forum non
     conveniens.).

        The motion to dismiss is GRANTED.

        IT IS SO ORDERED.



     Date: January 28, 2021               ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                         3
